KAUFMAN, Circuit Judge
(dissenting in part and concurring in part):
I endorse my brothers’ view that Boys Markets, Inc. v. Retail Clerks Union, Local 770, 398 U.S. 235, 90 S.Ct. 1583, 26 L.Ed.2d 199 (1970), was designed to promote arbitral settlement of labor disputes. I therefore join in their refusal in Part I of their opinion to misuse Boys Markets by forbidding arbitration of this clearly arbitrable dispute. However, in Part II Boys Markets is made to revolve 180 degrees, a maneuver admirable for its suppleness if not for its consistency. I would not invite dalliance in future arbitrations by rewarding Borden’s litigiousness when it should have been arbitrating.
No more than my colleagues do I favor “piece-meal” dispositions. However, in broadening the submission to encompass disputes other than the one framed by the Union, the majority, I fear, has lost from view the severe limitations that the Supreme Court has imposed on our discretion in pre-arbitral litigation. Our power “is confined to ascertaining whether the party seeking arbitration is making a claim which on its face is governed by the contract.” United Steelworkers of America v. American Manuf. Co., 363 U.S. 564, 568, 80 S.Ct. 1343, 1346, 4 L.Ed.2d 1403 (1960). Although Judge Cooper’s submission seems innocuous enough — even “wise” as the majority characterizes it— I am apprehensive that in overstepping the bounds marked out by such cases as American, today’s decision invites difficulties that the Supreme Court has often and assiduously sought to avoid.
A common understanding of the parties as to the issues for settlement is hardly to be expected between adversaries in any judicial or quasi-judicial context. Borden could have availed itself of the opportunity to submit its own statement of the dispute, either before *47or after the Union’s submission. It can do so now. If two divergent statements were to be submitted together, it is reasonable to believe that an experienced arbitrator would not be at a loss to hear the respective positions presented and to merge them as justice, common sense, and his own training might suggest.
Nor can I imagine that the union’s statement of the issue would paralyze the arbitrator from taking account of all the facts relevant to a just decision. If today’s reformulation requires him to decide issues other than those pertinent to the dispute identified by Borden’s submission, then the majority is compelling arbitration that no party has properly requested. And we have been instructed that “a party cannot be required to submit to arbitration any dispute which he has not agreed so to submit.” United Steelworkers of American v. Warrior & Gulf Navigation Co., 363 U.S. 574, 582, 80 S.Ct. 1347, 1355; 4 L.Ed.2d 1409 (1960).
By ignoring this mandate, the majority not only short-circuits the contractual arbitration machinery, but condones the court’s interjection into the merits of the controversy between Borden and the union. The “cause” of this controversy may be as “clear” as the majority finds it or it may be muddy, but we have been warned that such “procedural” questions as the proper scope of the pleadings “which grow out of the dispute and bear on its final disposition should be left to the arbitrator.” John Wiley & Sons v. Livingston, 376 U.S. 543, 557, 84 S.Ct. 909, 918, 11 L.Ed.2d 898 (1964). He is better qualified than we by expertise and attitude to understand the ramifications of any redefinition of the issues in the context of “the general body of the law of the enterprise.” H. Wellington, Labor and the Legal Process 105 (1968).
More disturbing to me about today’s ruling are “the opportunities for deliberate delay” inherent in offering a haven in this court for disputants casting about for ways to delay or avoid their obligation defined by contract to go to arbitration. Both parties voluntarily chose not to lay in the path of quick disposition such obstacles as a requirement that they be in perfect agreement on the statement of issues to be arbitrated. “In order to expedite arbitration” the collective bargaining contract before us allows only 96 hours for the selection of an arbitrator. In short, the experienced counsel of both parties sought to make the contract’s arbitration provision expeditious and meaningful and to avoid the delaying procedures encountered in a case such as Socony Vacuum Tanker Men’s Ass’n v. Socony Mobil Oil Co., 369 F.2d 480 (2 Cir., 1966).* We should not permit either party to frustrate the other’s desire to put this admirably expeditious procedure to its intended use simply by insisting on a counter-statement of the other’s submission and requiring that the court frame the issue. When the sole question presented to the judge is the contractual interpretation of the arbitration clause and not what should be arbitrated, the courts are better advised to stay out of the thicket of framing issues and to leave that to the experienced arbitrator.

 By contrast, in Socony I joined in rejecting the company’s contention that it could effectively emasculate the contractual arbitration procedure simply by refusing to agree to a common definition of the disputo. In that case, where the collective bargaining contract explicitly required that the parties agree on a submission, the only reasonable solution was for this court to undertake to define the issues.